


CONSENT, JOINDER AND SECOND LOAN MODIFICATION AGREEMENT
This Consent, Joinder and Second Loan Modification Agreement (this “Loan
Modification Agreement”) is entered into as of November 19, 2014 (the “Second
Loan Modification Effective Date”), by and among (i) SILICON VALLEY BANK, a
California corporation with a loan production office located at 14185 Dallas
Parkway, Suite 760, Dallas TX 75254 (“Bank”), (ii) MAVENIR SYSTEMS, INC., a
Delaware corporation (“Mavenir”), (iii) MAVENIR HOLDINGS, INC., a Delaware
corporation (“Holdings”), (iv) MAVENIR SYSTEMS IP HOLDINGS, LLC, a Delaware
limited liability company (“Mavenir IP”) each with offices located at 1700
International Parkway, Suite 200, Richardson, TX 75081, (v) MAVENIR SYSTEMS
HOLDINGS LIMITED, a company registered under the laws of England and Wales under
company number 05181808 whose registered office is at 76 Wallingford Road,
Shillingford, Oxfordshire OX10 7EU, United Kingdom (“U.K. Holdings”), (vi)
MAVENIR SYSTEMS UK LIMITED, a company registered under the laws of England and
Wales under company number 04388973 whose registered office is at 76 Wallingford
Road, Shillingford, Oxfordshire OX10 7EU, United Kingdom (“Mavenir U.K.” and
together with U.K. Holdings, the “U.K. Borrower”), (vii) MAVENIR SYSTEMS PTE
LTD., a company incorporated under the laws of Singapore with registration
number 200105057D and having its registered office located at 18 Mohamed Sultan
Road, #03-01, Singapore 238967 (“Mavenir Singapore” or “Singapore Borrower”, and
together with U.K. Holdings and Mavenir U.K., Mavenir, Holdings, and Mavenir IP,
individually and collectively, jointly and severally, the “Borrower”), and
(viii) MAVENIR INTERNATIONAL HOLDINGS, INC., a Delaware corporation, f/k/a
Stoke, Inc. (“New Borrower”).
1.    DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 7, 2014,
evidenced by, among other documents, a certain Amended and Restated Loan and
Security Agreement, dated as of March 7, 2014, as amended by that certain First
Loan Modification Agreement, dated as of July 25, 2014 (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.
2.    DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and by (x) the “Intellectual
Property Collateral”, as such term is defined in (i) a certain Intellectual
Property Security Agreement, dated as of October 18, 2012, as amended, by and
between Mavenir and Bank, and (ii) a certain Intellectual Property Security
Agreement, dated as of November 16, 2012, as amended, by and between Bank and
Mavenir IP; (y) the U.K. Security Documents and the Singapore Security Documents
and (z) the Australian Guaranty and the Canadian Guaranty (together with any
other collateral security granted to Bank, the “Security Documents”).
Hereinafter, the Loan Agreement and the Security Documents, together with all
other documents evidencing or securing the Obligations shall be referred to as
the “Existing Loan Documents”.
3.    JOINDER AND ASSUMPTION. New Borrower has been indirectly purchased by
Mavenir as more fully described in a certain Agreement and Plan of Merger, dated
as of November 12, 2014, by and among, Mavenir, Storm Merger Sub, Inc., New
Borrower certain existing equity holders of New Borrower and the “Equityholder’s
Representative”, as such term is defined therein (the “Stoke Merger Agreement”).
New Borrower is now a wholly owned Subsidiary of Holdings. New Borrower hereby
joins the Loan Agreement and each of the other applicable Existing Loan
Documents (i.e. each of the Existing Loan Documents to which Mavenir and/or any
other U.S.-based Borrower is a party), and agrees to comply with and be bound by
all of the terms, conditions and covenants of the Loan Agreement and each of the
other applicable Existing Loan Documents to which it is hereby joining, as if
New Borrower was originally named a “Borrower”, “Grantor” and/or a “Debtor”
therein. Without limiting the generality of the preceding sentence, New Borrower
hereby assumes and agrees to pay and perform when due all present and future
indebtedness, liabilities and obligations of Borrower under the Loan Agreement,
including, without limitation, the Obligations. From and after the date hereof,
all references in the applicable Existing Loan Documents and in this Loan
Modification Agreement to “Borrower” and/or “Debtor” shall be deemed to refer to
and include New Borrower. Further, all present and future Obligations of
Borrower shall be deemed to refer to all present and future Obligations of New
Borrower. New Borrower acknowledges that the Obligations are due and owing to
Bank from Borrower including, without limitation, New Borrower, without any
defense, offset or counterclaim of any kind or nature whatsoever as of the date
hereof.
4.    GRANT OF SECURITY INTEREST. To secure the payment and performance of all
of the Obligations, New Borrower hereby grants to Bank a continuing lien upon
and security interest in all of New Borrower’s now existing or hereafter arising
rights and interest in the Collateral, whether now owned or existing or
hereafter created, acquired, or arising, and wherever located, including,
without limitation, all of New Borrower’s assets listed on Exhibit A attached

1



--------------------------------------------------------------------------------




to the Loan Agreement and all of New Borrower’s books and records relating to
the foregoing and any and all claims, rights and interests in any of the above
and all substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing. New Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that may have superior priority to Bank’s Lien under the Loan
Agreement). If New Borrower shall acquire a commercial tort claim, New Borrower
shall promptly notify Bank in a writing signed by New Borrower of the general
details thereof and grant to Bank in such writing a security interest therein
and in the proceeds thereof, all upon the terms of the Loan Agreement, with such
writing to be in form and substance reasonably satisfactory to Bank. New
Borrower further covenants and agrees that by its execution hereof it shall
provide all such information, complete all such forms, and take all such
actions, and enter into all such agreements, in form and substance reasonably
satisfactory to Bank that are reasonably deemed necessary by Bank in order to
grant and continue a valid, first perfected security interest to Bank in the
Collateral. New Borrower hereby authorizes Bank to file financing statements,
without notice to any Borrower, with all appropriate jurisdictions in order to
perfect or protect Bank’s interest or rights hereunder, including a notice that
any disposition of the Collateral, by any Borrower or any other Person, may be
deemed to violate the rights of Bank under the Code. Such financing statements
may indicate the Collateral as “all assets of the Debtor” or words of similar
effect, or as being of an equal or lesser scope, or with greater detail, all in
Bank’s discretion.
5.    SUBROGATION AND SIMILAR RIGHTS. Borrower (in each case including, without
limitation, New Borrower) waives any suretyship defenses available to it under
the Code or any other applicable law. Borrower waives any right to require Bank
to: (i) proceed against any other Borrower or any other Person; (ii) proceed
against or exhaust any security; or (iii) pursue any other remedy. Bank may
exercise or not exercise any right or remedy it has against any Borrower or any
security it holds (including the right to foreclose by judicial or non-judicial
sale) without affecting any Borrower’s liability. Notwithstanding any other
provision of this Loan Modification Agreement, the Loan Agreement, or other Loan
Documents, Borrower irrevocably waives all rights that it may have at law or in
equity (including, without limitation, any law subrogating such Borrower to the
rights of Bank under the Loan Agreement) to seek contribution, indemnification
or any other form of reimbursement from any other Borrower or any other Person
now or hereafter primarily or secondarily liable for any of the Obligations, for
any payment made by a Borrower with respect to the Obligations in connection
with the Loan Agreement or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by any Borrower with respect to the Obligations in
connection with the Loan Agreement or otherwise. Any agreement providing for
indemnification, reimbursement or any other arrangement prohibited under this
section shall be null and void. If any payment is made to any Borrower in
contravention of this section, such Borrower shall hold such payment in trust
for Bank and such payment shall be promptly delivered to Bank for application to
the Obligations, whether matured or unmatured. Any Borrower may, acting singly,
request Credit Extensions under the Loan Agreement. Each Borrower hereby
appoints the other as agent for the other for all purposes under the Loan
Agreement, including with respect to requesting Credit Extensions thereunder.
Each Borrower shall be jointly and severally obligated to repay all Credit
Extensions made under the Loan Agreement or any other Loan Documents, regardless
of which Borrower actually received said Credit Extension, as if each Borrower
directly received all Credit Extensions.
6.    REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and warrants to
Bank that all representations and warranties in the Loan Documents made on the
part of any Borrower are true and correct on the date hereof with respect to New
Borrower, with the same force and effect as if New Borrower were originally
named as “Borrower” in the Loan Documents. In addition, Borrower and New
Borrower hereby represent and warrant to Bank that this Loan Modification
Agreement has been duly executed and delivered by Borrower and New Borrower, and
constitutes their legal, valid and binding obligation, enforceable against each
in accordance with its terms.
7.    DESCRIPTION OF CHANGE IN TERMS.
A.
Modifications to Loan Agreement.

1
The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.1.2(a) thereof:

“(a)    Availability. Bank shall make one (1) term loan available to Borrower in
an amount equal to Twenty Five Million Dollars ($25,000,000) (the “Term Loan
Amount”), on the Effective Date, subject to the satisfaction of the terms and
conditions of this Agreement.”

2



--------------------------------------------------------------------------------




and inserting in lieu thereof the following:
“(a)    Availability. Bank shall make a term loan available to Borrower in a
total amount equal to Twenty Six Million Nine Hundred Thousand Dollars
($26,900,000), consisting of Twenty Five Million Dollars ($25,000,000) available
on the Effective Date and an additional One Million Nine Hundred Thousand
Dollars ($1,900,000) available on the Second Loan Modification Effective Date
(collectively, the “Term Loan Amount”), in each case subject to the satisfaction
of the terms and conditions of this Agreement.”
2
The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.1.2(c) thereof:

“(c)    Optional Prepayment of Term Loan. Borrower may at any time and from time
to time prepay all but not less than all of the outstanding principal balance of
the Term Loan, upon irrevocable notice delivered to the Bank no later than 10:00
A.M., Eastern time, three (3) Business Days prior thereto, which notice shall
specify the date and amount of the proposed prepayment. If such prepayment
occurs on or prior to the First Anniversary and is at Borrower’s election or at
Bank’s election due to the occurrence and continuance of an Event of Default,
Borrower shall pay to Bank, in addition to the payment of any other expenses or
fees then-owing, a prepayment premium in an amount equal to one percent (1.00%)
of the principal balance of the Term Loan (i.e. Two Hundred Fifty Thousand
Dollars ($250,000)). No prepayment premium shall in any event be charged if the
credit facility hereunder is replaced with a new facility from another division
of Silicon Valley Bank. In addition, if such notice of prepayment indicates that
such prepayment is to be funded with the proceeds of a refinancing, such notice
of prepayment may be revoked if the financing is not consummated. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with accrued interest to such date on the
amount prepaid. After the First Anniversary, Borrower may at any time and from
time to time prepay all or any portion of the Term Loan without any prepayment
premium or penalty, upon irrevocable notice delivered to the Bank no later than
10:00 A.M., Eastern time, three (3) Business Days prior thereto, which notice
shall specify the date and amount of the proposed prepayment (which, if such
notice of prepayment indicates that such prepayment is to be funded with the
proceeds of a refinancing, such notice of prepayment may be revoked if the
financing is not consummated).”
and inserting in lieu thereof the following:
“(c)    Optional Prepayment of Term Loan. Borrower may at any time and from time
to time prepay all but not less than all of the outstanding principal balance of
the Term Loan, upon irrevocable notice delivered to the Bank no later than 10:00
A.M., Eastern time, three (3) Business Days prior thereto, which notice shall
specify the date and amount of the proposed prepayment. If such prepayment
occurs on or prior to the First Anniversary and is at Borrower’s election or at
Bank’s election due to the occurrence and continuance of an Event of Default,
Borrower shall pay to Bank, in addition to the payment of any other expenses or
fees then-owing, a prepayment premium in an amount equal to one percent (1.00%)
of the principal balance of the Term Loan (i.e. Two Hundred Sixty Nine Thousand
Dollars ($269,000)). No prepayment premium shall in any event be charged if the
credit facility hereunder is replaced with a new facility from another division
of Silicon Valley Bank. In addition, if such notice of prepayment indicates that
such prepayment is to be funded with the proceeds of a refinancing, such notice
of prepayment may be revoked if the financing is not consummated. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with accrued interest to such date on the
amount prepaid. After the First Anniversary, Borrower may at any time and from
time to time prepay all or any portion of the Term Loan without any prepayment
premium or penalty, upon irrevocable notice delivered to the Bank no later than
10:00 A.M., Eastern time, three (3) Business Days prior thereto, which notice
shall specify the date and amount of the proposed prepayment (which, if such
notice of prepayment indicates that such

3



--------------------------------------------------------------------------------




prepayment is to be funded with the proceeds of a refinancing, such notice of
prepayment may be revoked if the financing is not consummated).”
3
The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.3(a)(ii) thereof:

“(ii)    Term Loan. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan shall accrue interest at a floating per annum rate equal to
the Prime Rate plus two and three-quarters percent (2.75%); provided, that from
and after the first day of the month following the month in which Bank
determines, in its reasonable discretion, that the first Performance Pricing
Trigger has occurred, the principal amount outstanding under the Term Loan shall
accrue interest at a floating per annum rate equal to the Prime Rate plus two
and one-quarter percent (2.25%); provided further, that from and after the first
day of the month following the month in which Bank determines, in its reasonable
discretion, that a second Performance Pricing Trigger has occurred, the
principal amount outstanding under the Term Loan shall accrue interest at a
floating per annum rate equal to the Prime Rate plus one and three-quarters
percent (1.75%); which interest shall in any event be payable monthly, in
arrears, in accordance with Section 2.1.2(b).”
and inserting in lieu thereof the following:
“(ii)    Term Loan. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan shall accrue interest at a floating per annum rate equal to
the Prime Rate plus two and one-quarter percent (2.25%); provided, that from and
after the first day of the month following the month in which Bank determines,
in its reasonable discretion, that the first Performance Pricing Trigger has
occurred, the principal amount outstanding under the Term Loan shall accrue
interest at a floating per annum rate equal to the Prime Rate plus one and
three-quarters percent (1.75%); provided further, that from and after the first
day of the month following the month in which Bank determines, in its reasonable
discretion, that a second Performance Pricing Trigger has occurred, the
principal amount outstanding under the Term Loan shall accrue interest at a
floating per annum rate equal to the Prime Rate plus one and one-quarter percent
(1.25%); which interest shall in any event be payable monthly, in arrears, in
accordance with Section 2.1.2(b).”
4
The Loan Agreement shall be amended by deleting the following text appearing as
the second paragraph of Section 5.2 thereof:

“The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.
In the event that Borrower, after the date hereof, intends to store or otherwise
deliver any portion of the Collateral with an aggregate value in excess of
$50,000 to a bailee, and such bailee and Bank are not already parties to a
bailee agreement covering both the Collateral and the location where the
Collateral will be stored, then Borrower will first receive the written consent
of Bank and such bailee must execute and deliver a bailee agreement in form and
substance satisfactory to Bank in its sole discretion. The provisions of this
paragraph shall not apply to Demonstration Systems delivered to Borrower’s
customers or prospective customers in the ordinary course of business.”
and inserting in lieu thereof the following:
“The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.
In the event that Borrower, after the date hereof, intends to store or otherwise
deliver any portion of the Collateral with an aggregate value in excess of
$50,000 to a bailee, and such bailee and Bank are not already parties to a
bailee agreement covering both the Collateral and the location where the
Collateral will be stored, then

4



--------------------------------------------------------------------------------




Borrower will first receive the written consent of Bank and such bailee must
execute and deliver a bailee agreement in form and substance satisfactory to
Bank in its sole discretion. The provisions of this paragraph shall not apply to
(a) Demonstration Systems delivered to Borrower’s customers or prospective
customers in the ordinary course of business, or to (b) the inventory and test
equipment with a combined value of $100,000 or less in the possession of the
manufacturer disclosed on the Perfection Certificate delivered to Bank on the
Second Loan Modification Effective Date.”
5
The Loan Agreement shall be amended by deleting the following text appearing as
Section 5.10 thereof:

“5.10    Use of Proceeds. Borrower shall use the proceeds of Advances as working
capital and to fund its general business requirements and not for personal,
family, household or agricultural purposes. Proceeds of the Term Loan shall be
used to repay in full the outstanding Indebtedness under the Subordinated Loan
Agreement (as such term is defined in the Prior Loan Agreement) and for other
purposes permitted under this Agreement.”
and inserting in lieu thereof the following:
“5.10    Use of Proceeds. Borrower shall use the proceeds of Advances as working
capital and to fund its general business requirements and not for personal,
family, household or agricultural purposes. Proceeds of the Term Loan shall be
used (i) on the Effective Date, to repay in full the outstanding Indebtedness
under the Subordinated Loan Agreement (as such term is defined in the Prior Loan
Agreement) and for other purposes permitted under this Agreement; and (ii) on
the Second Loan Modification Effective Date, to repay in full all outstanding
Indebtedness of Mavenir International owed to Bank existing prior to the Second
Loan Modification Effective Date and for other purposes permitted under this
Agreement.”
6
The Loan Agreement shall be amended by inserting the following new Section 7.11
immediately following Section 7.10 thereof:

7.11    Stoke International, Inc. Permit Stoke International, Inc., a Delaware
corporation and wholly owned Subsidiary of New Borrower to (i) conduct, transact
or otherwise engage in, or commit to conduct, transact or otherwise engage in,
any business or operations other than those incidental to its ownership of the
capital stock or other ownership interest of its Subsidiaries, (ii) incur,
create, assume or suffer to exist any Indebtedness or other liabilities or
financial obligations, except (x) nonconsensual obligations imposed by operation
of law, and (y) obligations with respect to its ownership of the capital stock
or other ownership interest of its Subsidiaries, or (iii) own, lease, manage or
otherwise operate any properties or assets other than the ownership of shares of
the capital stock or other ownership interest of its Subsidiaries.
7
The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

“First Anniversary” is the date that is 365 days after the Effective Date.
“IP Agreement” is (i) that certain Intellectual Property Security Agreement
executed and delivered by Mavenir to Bank, dated as of October 18, 2012,
including any amendments thereto; and (ii) that certain Intellectual Property
Security Agreement executed and delivered by Mavenir IP to Bank, dated as of
November 16, 2012, including any amendments thereto, together with any
subsequent Intellectual Property Security Agreement delivered to Bank pursuant
to this Agreement after the Effective Date.
and inserting in lieu thereof the following:

5



--------------------------------------------------------------------------------




“IP Agreement” is (i) that certain Intellectual Property Security Agreement
executed and delivered by Mavenir to Bank, dated as of October 18, 2012,
including any amendments thereto; (ii) that certain Intellectual Property
Security Agreement executed and delivered by Mavenir IP to Bank, dated as of
November 16, 2012, including any amendments thereto; and (iii) that certain
Intellectual Property Security Agreement executed and delivered by Mavenir
International to Bank, dated as of the Second Loan Modification Effective Date,
including any amendments thereto, in each case together with any subsequent
Intellectual Property Security Agreement delivered to Bank pursuant to this
Agreement after the Effective Date.
“First Anniversary” is the date that is 365 days after the Second Loan
Modification Effective Date.
8
The Loan Agreement shall be amended by inserting the following new definitions
in Section 13.1 thereof, each in its applicable alphabetical order:

“Mavenir International” is Mavenir International Holdings, Inc., a Delaware
corporation, f/k/a Stoke, Inc., and wholly owned Subsidiary of Holdings.
“Second Loan Modification Effective Date” is November 19, 2014.
8.    CONSENT TO STOKE MERGER AGREEMENT. Subject to the terms of Section 9
below, Bank hereby consents to the transactions contemplated in the Stoke Merger
Agreement and that such transactions therein shall not constitute an “Event of
Default” under Section 8.2 of the Loan Agreement by virtue of violating the
Negative Covenants contained in Section 6.12 (Creation/Acquisition of
Subsidiaries), Section 7.2 (Changes in Business, Management, Ownership, or
Business Locations) (but only with respect to the offices or business locations
of Mavenir International and the possession by a bailee of Collateral of Mavenir
International valued at less than $100,000 and disclosed on the Perfection
Certificate delivered to Bank on the Effective Date), Section 7.3 (Mergers or
Acquisitions) (and for clarification, Holdings’ ownership of the stock of
Mavenir International shall be considered a Permitted Investment), and/or
Section 7.7 (Distributions; Investments) of the Loan Agreement; provided that
Borrower and Bank acknowledge and agree that, for any future Acquisition by
Borrower, the aggregate amount of Merger Consideration and Equityholder
Consideration (as such terms are defined in the Stoke Merger Agreement) shall
reduce, on a dollar-for dollar basis, the amount available pursuant to clause
(f) of the definition of “Permitted Acquisition” in the Loan Agreement.
9.    CONDITIONS PRECEDENT. As a condition precedent to the effectiveness of
this Loan Modification Agreement, the Bank shall have received the following
documents prior to or concurrently with an executed copy of the signature page
to this Loan Modification Agreement (provided that the executed original thereof
is delivered to Bank promptly thereafter), each in form and substance
satisfactory to the Bank:
A.
Bank shall have received copies, certified by a duly authorized officer of each
Borrower (including, without limitation, New Borrower), to be true and complete
as of the date hereof, of each of (i) the governing documents of each Borrower
(including, without limitation, New Borrower) as in effect on the date hereof,
(ii) the resolutions of each Borrower (including, without limitation, New
Borrower) authorizing the execution and delivery of this Loan Modification
Agreement, the other documents executed in connection herewith and each
Borrower’s performance of all of the transactions contemplated hereby, and (iii)
an incumbency certificate giving the name and bearing a specimen signature of
each individual who shall be so authorized on behalf of each Borrower
(including, without limitation, New Borrower);

B.
a good standing certificate of each Borrower (including, without limitation, New
Borrower), certified by the Secretary of State of the state of incorporation of
each respective Borrower (including, without limitation, New Borrower), together
with a certificate of foreign qualification from the Secretary of State (or
comparable governmental entity) of each state in which each Borrower (including,
without limitation, New Borrower) is qualified to transact business as a foreign
entity, if any, in each case dated as of a date no earlier than thirty (30) days
prior to the date hereof;

C.
certified copies, dated as of a recent date, of financing statement and other
lien searches of each Borrower (including, without limitation, New Borrower), as
Bank may request and which shall be


6



--------------------------------------------------------------------------------




obtained by Bank, accompanied by written evidence (including any UCC termination
statements) that the Liens revealed in any such searched either (i) will be
terminated prior to or in connection with the Loan Modification Agreement, or
(ii) in the sole discretion of Bank, will constitute Permitted Liens;
D.
a filed copy, which shall be filed by Bank, acknowledged by the appropriate
filing office in the State of Delaware, of a UCC Financing Statement, naming New
Borrower as “Debtor” and Bank as “Secured Party”;

E.
the Intellectual Property Security Agreement, executed by New Borrower, together
with (i) a copy of the duly executed signatures thereto (provided that the
original thereof is delivered to Bank promptly thereafter), (ii) the completed
Exhibits thereto, and (iii) such Intellectual Property search results or stamped
copies of applications and/or registered Intellectual Property;

F.
an executed Ratification of Guarantee from Canadian Guarantor, together with a
copy of the duly executed signatures thereto (provided that the original thereof
is delivered to Bank promptly thereafter);

G.
a completed Perfection Certificate executed by Borrower and New Borrower,
together with a copy of the duly executed signatures thereto (provided that the
original thereof is delivered to Bank promptly thereafter);

H.
an updated organizational chart;

I.
evidence satisfactory to Bank that the insurance policies required for New
Borrower are in full force and effect, together with appropriate evidence
showing lender loss payable and/or additional insured clauses or endorsements in
favor of Bank;

J.
an Officer’s Certificate, executed by a Responsible Officer, certifying that
attached thereto is a true and complete copy of the Stoke Merger Agreement, a
filed copy of the Certificate of Merger (as filed with the Secretary of State
for the State of Delaware) and all other documents executed and/or delivered in
connection therewith; and

K.
such other documents as Bank may reasonably request.

10.    BORROWING BASE RESTRICTIONS. Until the Collateral of New Borrower is
subject only to the first-priority Lien in favor of Bank and is not subject to
any other Lien, the Accounts of Account Debtors of New Borrower will not be
considered “Eligible Accounts” and none will be included in any Borrowing Base
Certificate submitted by Borrower.
11.    FEES. Borrower shall pay to Bank a modification fee equal to Ten Thousand
Dollars ($10,000), which fee shall be due on the date hereof and shall be deemed
fully earned as of the date hereof. Borrower shall also reimburse Bank for all
legal fees and expenses incurred in connection with this Loan Modification
Agreement and the Existing Loan Documents.
12.    RATIFICATION OF LOAN DOCUMENTS. Except as modified in this Loan
Modification Agreement, Borrower hereby ratifies, confirms, and reaffirms the
terms and conditions of the Existing Loan Documents and all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.
13.    PERFECTION CERTIFICATE. Borrower (other than New Borrower) has previously
delivered to Bank a Perfection Certificate dated as of March 4, 2014 (the
“Perfection Certificate”). Borrower hereby ratifies, confirms and reaffirms, all
and singular, the terms and disclosures contained in the Perfection Certificate
and acknowledges, confirms and agrees that, other than may have been
supplemented or augmented by disclosures by Borrower to Bank from time to time,
the disclosures and information Borrower provided to Bank in the Perfection
Certificate remain true and correct in all material respects as of the date
hereof. In connection with this Loan Modification Agreement, New Borrower has
delivered a Perfection Certificate to Bank, and Borrower acknowledges, confirms
and agrees that the

7



--------------------------------------------------------------------------------




disclosures and information New Borrower provided to Bank in the Perfection
Certificate remain true and correct in all material respects as of the date
hereof.
14.    AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC
financing statements without notice to Borrower, with all appropriate
jurisdictions, as Bank deems appropriate, in order to further perfect or protect
Bank’s interest in the Collateral, including a notice that any disposition of
the Collateral, by either the Borrower or any other Person, shall be deemed to
violate the rights of the Bank under the Code.
15.    CONSISTENT CHANGES. The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.
16.    RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.
17.    NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.
18.    CONTINUING VALIDITY. Borrower understands and agrees that in modifying
the existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to make the modifications pursuant to this Loan Modification
Agreement in no way shall obligate Bank to make any future modifications to the
Obligations. Nothing in this Loan Modification Agreement shall constitute a
satisfaction of the Obligations. It is the intention of Bank and Borrower to
retain as liable parties all makers of Existing Loan Documents, unless the party
is expressly released by Bank in writing. No maker will be released by virtue of
this Loan Modification Agreement.
19.    RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
20.    JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby
incorporated by reference in its entirety.
21.    COUNTERSIGNATURE; CONDITIONS PRECEDENT. This Loan Modification Agreement
shall become effective only upon execution of this Loan Modification Agreement
by Borrower and Bank.
[The remainder of this page is intentionally left blank. Signature page
follows.]



8



--------------------------------------------------------------------------------




This Loan Modification Agreement is executed as of the date first written above.

BORROWER:
MAVENIR SYSTEMS, INC.
By /s/ Terry Hungle___________________
Name: Terry Hungle__________________
Title: Chief Financial Officer____________
MAVENIR HOLDINGS, INC.
By /s/ Terry Hungle____________________
Name: Terry Hungle____________________
Title: Secretary and Chief Financial Officer__
MAVENIR SYSTEMS IP HOLDINGS, LLC
By /s/ Terry Hungle____________________
Name: Terry Hungle___________________
Title: Treasurer and Vice President________
MAVENIR SYSTEMS HOLDINGS LIMITED
By /s/ Terry Hungle___________________
Name: Terry Hungle__________________
Title: Director________________________
MAVENIR SYSTEMS UK LTD.
By /s/ Terry Hungle_____________________
Name: Terry Hungle____________________
Title: Director_________________________
MAVENIR SYSTEMS PTE LTD.
By /s/ Terry Hungle____________________
Name: Terry Hungle___________________
Title: Director_________________________



NEW BORROWER:
MAVENIR INTERNATIONAL HOLDINGS, INC.
By /s/ Terry Hungle_____________________
Name: Terry Hungle_____________________
Title: President, CEO and Secretary_________
BANK:
SILICON VALLEY BANK
By /s/ Jennifer Bentley_____________________
Name: Jennifer Bentley____________________
Title: Vice President______________________




--------------------------------------------------------------------------------




Exhibit A to Consent, Joinder and Second Loan Modification Agreement
EXHIBIT A – COLLATERAL DESCRIPTION
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and
all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include any Excluded
Property.




--------------------------------------------------------------------------------




The undersigned (a) ratifies, confirms and reaffirms, all and singular, the
terms and conditions of that certain Guaranty and Indemnity, dated as of
February 13, 2013 in favor of Bank (the “Australian Guarantee”), (b) consents to
the terms of the Loan Modification Agreement; and (c) acknowledges, confirms and
agrees that: (i) the Australian Guarantee shall remain in full force and effect
and shall in no way be limited by the execution of the Loan Modification
Agreement, or any other documents, instruments and/or agreements executed and/or
delivered in connection therewith, and (ii) the Obligations under the Amended
and Restated Loan and Security Agreement, as amended, shall continue to
constitute Guaranteed Money (as such term is defined in the Australian
Guarantee).
EXECUTED by MAVENIR SYSTEMS AUSTRALIA PTY LTD in accordance with section 127(1)
of the Corporations Act 2001 (Cwlth) by authority of its directors:




/s/ Terry Hungle
Signature of director






Terry Hungle
Name of director (block letters)
)
)
)
)
)
)
)
)
)
)
)
)














/s/ Pardeep Kohli
Signature of director


Pardeep Kohli
Name of director/ (block letters)















